


116 HRES 866 EH: Providing for consideration of the bill (H.R. 2339) to amend the Federal Food, Drug, and Cosmetic Act with respect to the sale and marketing of tobacco products, and for other purposes.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 866
In the House of Representatives, U. S.,

February 27, 2020

RESOLUTION
Providing for consideration of the bill (H.R. 2339) to amend the Federal Food, Drug, and Cosmetic Act with respect to the sale and marketing of tobacco products, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2339) to amend the Federal Food, Drug, and Cosmetic Act with respect to the sale and marketing of tobacco products, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–51, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 90 minutes of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  Cheryl L. Johnson,Clerk. 